DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-12, 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “the protrusions are located within the OPE” that is confusing and indefinite.  It is not clear how to definitely interpret the term “within”?  The specification only discloses that the OPE and the protrusions are positioned on the opposite side of the optical piece so they cannot be “within” each other in the sense as interleaving with each other.  For the purpose of examination, this phrase is then being interpreted as OPE and the protrusions are positioned within the same waveguide (302, Figure 3).  However the applicant is respectfully requested to clarify and correct the phrase.  
Claims 5 and 15 recite the phrase “light includes a randomized component” that is confusing and indefinite since it is not clear how does such randomized component come from and what considered to be this “randomized component”?  
first portion of the light and the second portion of the light is obtained” that is confusing and indefinite since in an earlier part of the claim, a first interference between the first portion of the light and the second portion of the light is also defined.  For the purpose of examination, the second interference is being interpreted as between the first portion and the third portion of the light.  However proper clarification and correction are required.  Claims 9-12 inherit the rejection from their based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517).
Levola teaches an optical eyepiece for projecting an image, (please see Figure 14), wherein the optical eyepiece comprises an orthogonal pupil expander (10, Figure 1 and 2a) configured to diffract light associated with the image into a first portion of the light, (i.e. via 
This reference does not explicitly that a striation of the image decreases as the obtained interference is decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
With regard to claim 2, Levola teaches that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions (21a) are positioned on a second side of the optical eyepiece opposite to the first side. 
With regard to claim 3, it is implicitly true that the OPE (10, Figure 2a) is positioned on a first side of the optical eyepiece and the protrusions are located within a region defining as a light guide portion or substrate portion (7).  

With regard to claim 5, Levola in light of Konda et al teaches that a randomized component of the light associated with the image via the disrupted regularity of the protrusions.  
With regard to claim 6, Levola in light of Konda et al teaches that the protrusions are configured to deflect the light into the second portion of the light such that a coherence of the light beam for projecting the image decreases as the obtained interference is decreased.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola and Konda et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The optical eyepiece taught by Levola in combination with the teachings of Konda et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 7, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of endeavor teaches that by orienting the grating or protrusions in different orientation, the generated light from the protrusions would have different polarization directions, (please see Figure 4).  One skilled in the art would have the common knowledge that the interference could be reduced among lights having different polarization states.  It would then have been obvious to one skilled in the art to modify the orientation of the protrusions to introduce polarization component to the light for the benefit of reducing the interference between the first and second portions of the light.  

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Levola (US 2010/02114659 A1) in view of the patent issued to Konda et al (PN. 5,833,517).
Levola teaches an optical eyepiece for projecting an image (please see Figures 1, 2a, 3a and 14) wherein the optical eyepiece comprises an orthogonal pupil expander (OPE, 10) configured to diffract light associated with the image into a first portion of the light, a first protrusions (21a) configured to deflect the light associated with the image into a second portion of the light such that a first interference between the first portion of the light and the second portion of the light is obtained and a second protrusions (22a, Figure 3a) configured to deflect the first portion of the light into a third portion of the light such that a second interference between the first portion of the light and the third portion of the light is obtained, The optical eyepiece further comprises an exit pupil expander (EPE, 30) optically coupled to the OPE and first protrusion that the EPE configured to diffract the first potion of the light and the second portion of the light such that the diffracted first portion of the light , the diffracted second portion of the light and the third portion of the light provide a light beam for projecting the image.  
This reference does not explicitly that a striation of the image decreases as the obtained first and second interference are decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striations is indeed the result of the interferences of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern of protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to 
With regard to claim 9, Levola teaches that the first protrusions (21a, Figure 3a) have a first grating orientation and the second protrusions have a second grating (22a) orientation different from the first grating orientation.  
With regard to claim 10, Levola teaches that the first portion of the light is associated with a first phase of light (via the OPE, 10) and the second portion of the light is associated with a second phrase (via the first protrusions) different front the first phase.  The third portion of the light is associated with a third phase (via the second protrusions) different front eh first phase and the second phase.  
With regard to claim 11, as shown in Figure 2a and 3a, Levola also teaches that a different protrusions (21b) may be included to deflect the second portion of the light into a fourth portion of the light such that a third interference between the second portion of the light and the fourth portion of the light is obtained.  It is within general level of skill in the art to apply the teachings of Levola to alternative using the protrusions (21b) as the second protrusions.  
With regard to claim 12, it is implicitly true that the light beam for projecting the image includes different portions of the light including the fourth portion of the light.  

Claim 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Levola (US 2010/0214659 A1) in view of the patent issued to Konda et al (PN. 5,833,517).
Levola teaches a method for projecting an image (please see Figures 1, 2a, and 3a) wherein the method comprises the step of diffracting, by an orthogonal pupil expander (OPE, 10, step of deflecting by a grating portion (21a) serves as the protrusions, the light associated with the image into a second portion of the light such that an interference between the first portion of the light and the second portion of the light is obtained and, the step of diffracting, by an exit pupil expander (EPE, 30) optically coupled to the OPE and the protrusions, the first portion of the light and the second portion of the light into a light beam for projecting the image, (please see Figure 1, 2a and 3a).  
This reference does not explicitly that a striation of the image decreases as the obtained interference is decreased.  However such feature is either implicitly included or obvious modification to one skilled in the art.  Since the occurrence of the striation is indeed the result of the interference of the different portions of the light.  Konda et al in the same field endeavor teaches that striations can be eliminated by disrupting the regularity of the pattern or protrusions (52, Figures 9A to 9C) for re-directing the light beam within a light guide plate (51).  It would then have been obvious to one skilled in the art to apply the teachings of Konda et al to disrupt the regularity of the protrusions for the benefit of reducing the interference between different portions of the light and therefore eliminating the striations of the image to improve the image quality.  
With regard to claim 14, Levola teaches that the first portion of the light is associated with a first phase of the light and the second portion of the light is associated with a second phase of light different from the first phase. 
With regard to claim 15, Levola in light of Konda et al teach that a randomized component of the light associated with the image via the disrupted regularity of the protrusions.  

With regard to claims 18-20, Levola et al in light of Konda et al teaches that the method further comprising the step of deflecting by additional protrusions, (21b, 22a and 22b), the first portion of the light into a third portion of the light, such that the interference between the first portion of the light and the second portion light is obtained.  The first portion of the light is associated with a first phase of light, (via OPE, 10), the second portion of the light is associated with a second phase of light, (via the first protrusions) different from the first phase and the third portion of the light is associated with a third phase of light, (via additional protrusions), different from the first phase and the second phase.  Levola teaches that by the additional protrusion, (such as 21b), the second portion of the light is deflecting into a fourth portion of the light such that interference between the second portion of the light and fourth portion of the light is obtained.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levola and Konda et al as applied to claim 1 above, and further in view of the US patent application publication by Hasman (US 2006/0126183 A1).
The method for projecting an image taught by Levola in combination with the teachings of Konda et al as described in claim 13 above has met all the limitations of the claims. 
With regard to claim 17, these references do not teach explicitly that the protrusions are further configured to polarize the light associated with the image.  Hasman in the same field of endeavor teaches that by orienting the grating or protrusions in different orientation, the generated light from the protrusions would have different polarization directions, (please see 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872